DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H06205821 (IDS 6/22/2020 with English machine translation; hereinafter “Document #1”).
In regard to claim 1, Document #1 discloses a deodorizer (deodorizing device 1) that supplies a gas containing ozone to a spot to be deodorized and deodorizes the spot comprising a deodorizing head (deodorizing head 2) abutted to a spot to be deodorized, the deodorizing head including a first chamber (defined by nozzle 14) provided with an intake port (connected to supply passage 4A) capable of allowing a gas containing ozone to be supplied to the spot to be deodorized, a second chamber (defined by cover 13) provided adjacent the first chamber and including an exhaust port (connected to exhaust passage 4B) capable of allowing a gas that has been supplied to the spot to be deodorized to be sucked, and a partition (the outer wall of the nozzle 14) that separates the first chamber from the second chamber.  See Figures 1-3 and pages 6-7 of the machine translation.
In regard to claim 2, Document #1 discloses wherein the partition extends as far as to a lower end of the deodorizing head as the wall of the nozzle 14 extends to within a distance of δ of the lower end of the cover 13.  It is viewed that the distance of δ as disclosed by Document #1 is within “a lower end of the deodorizing head” as based upon the broadest reasonable interpretation of the limitation.  See Figure 3 and page 7 of the machine translation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Document #1 in view of JP 2016049396 (IDS 6/22/2020 with English machine translation; hereinafter “Document #2”).
In regard to claim 3, Document #1 discloses an ozone generator 7 for generating ozone to be delivered by the nozzle 14.  See page 6 of the machine translation.  Document #1 is silent in regard to the ozone generator comprising an ultraviolet lamp.
Document #2 discloses that an ozone generating means which is constituted by an excimer lamp which emits UV light having a wavelength of 172 nm.  See [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the excimer lamp of Document #2 for the ozone generator in the device of Document #1 without creating any new or unexpected results.  It would have further been obvious to have located the ozone generator within the first chamber of the nozzle without creating any new or unexpected results.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Document #1 in view of JP 2002126069 (IDS 6/22/2020 with English machine translation; hereinafter “Document #3”).
In regard to claim 4, Document #1 is silent in regard to an ozone decomposer.
Document #3 discloses that an ozone decomposition catalyst 4 can be positioned proximal to an outlet 8 of a deodorizing device which utilizes ozone such that the residual ozone is detoxified prior to being discharged.  See [0012] and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the ozone decomposition catalyst of Document #3 with the device of Document #1 and placed the catalyst along the exhaust passage thereof for the purpose of detoxifying any remaining ozone within the airflow being exhausted. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Document #1 in view of Document #3 as applied to claim 4 above and further in view of Document #2.
In regard to claim 5, Document #1 and Document #3 are silent in regard to an ultraviolet lamp that radiates light of wavelengths of 230 to 300 nm.
Document #2 discloses that a UV lamp which produces ultraviolet light having a wavelength of 254 nm produces a high ozone decomposing effect and is useful in conjunction with an ozone decomposing filter for removing ozone from a deodorized air flow.  See [0021] and Figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included the UV lamp producing UV light at 254 nm of Document #3 with the ozone decomposing filter in the above combination of Document #1 and Document #2 for the purpose of further decomposing the ozone in the air stream prior to exhausting in order to prevent the escape of potentially harmful ozone concentrations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774